ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS
OF MARYLAND                  • OF MARYLAND


        Petitioner                              • Misc. Docket AG
                                                • No. 18
v.                                              • September Term, 2016

RICHARD WELLS MOORE, JR.                        • Circuit Court for Baltimore County
                                                • Case No. 03-C-16-007680 AG

       Respondent

                     *********************************************



                                              ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 19-736, in which Respondent admits he committed professional misconduct in

violation of Rules 1.1, 1.3, 1.4(a) and (b), and 1.15(a-e), 1.16(d), 8.1(b) and 8.4(a) and (d) of the

Maryland Lawyers' Rules of Professional Conduct, which were the rules in effect at the time of

this misconduct, it is this 6th day December, 2016,

       ORDERED, that Respondent, Richard Wells Moore, Jr. be and he is hereby disbarred

from the practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Richard Wells Moore, Jr.

from the register of attorneys in the Court, notify Respondent in accordance with Maryland Rule

19-742(a), and issue notice of such action in accordance with Maryland Rule 19-761(b).



                                                           /s/ Clayton Greene Jr.
                                                           Senior Judge